j^^ll«®W0FCR|||,NALAppEAU
                                                                                     JAM 08 2015



    Usas          i-or warded ~Lb             your           CaurL       tor    Con si d trek) on .
    ~7rU( Ccarf C*us*. A/0. t&ZXl+Cp (P>ToUr\ burly)
     UJr'rL C«us<l A/6. Cfl 27.9¥t-t) \ Rrouin C„unhy)
           ffcaSiL
              Uh m e Knour 2Jou f€ce;i/«J 'rfz . /?/*>,
jOUckS<L S<?n J -7^76. n>ny lxJr\±: A/umb^r. TAo.ak yotf,

         ?ny CuLkAA^                                Qzrx'tho l/aSFUeZ- D'fCLZ_
                                                                                                  •




                                                    4tlcT<f707(
                                      _




                                                     Dick Uxre Un,±
                                                     IL>XIS: FAA 3525

    -
                                                    Color*Jo C;iY/TK, 7?S 12. '

           -TkanK you               -K>r            youf a s^i'iianceL 'is\~Lk'<$                     mcdk%r.


        i5~tr\C<-r< W
                    /
                      VourS
                      /
                            ,
                            >
                                                                                '•




        TS-XsnJjUr-          _Qjl&/j            1

                                    k


                                          -




                                                               ,




                              •
                                                                                         >.   •
              .                                                                                       .•




                          '




                                      ' ,'• '            '                                ••'•.••''


)

                  '               •'•''..                            '     •"        •